Mr. Justice Wright delivered the opinion of the court. This was a suit by the appellee against the appellant, a constable, to recover double the value of property seized under execution and claimed to be exempt from execution. Appellee executed and delivered a schedule in. which, among other property, he described “ forty or fifty dollars worth of meat.” The appraisement showed more than that amount of meat. The officer requested the debtor to select forty or fifty dollars worth of meat, to which the latter objected, demanding all of it. Whereupon the officer set off to the debtor §62.57of the meat and took and sold the residue under the execution.' The court tried the case without a jury and found the issues against appellant, charged him with double the value of the property taken and gave judgment against him for §30.24, to reverse which he brings this appeal. Persons scheduling property'for the purpose of claiming their exemptions under executions, should describe it so that the same can be identified by the appraisers and the officer. Here there was doubt, resulting from an indefinite description, concerning what the schedule covered. Reasonable minds might and would differ regarding the same. This suit being for a penalty, and the act of the officer not being unreasonable under the circumstances, we are unwilling to hold that he is subject to the penalty provided by the statute, and the judgment will therefore be reversed and the cause remanded.